Title: To Thomas Jefferson from Benjamin Henry Latrobe, 18 November 1808
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            
                        
                            
                        
                        The several appropriations made at the last session of Congress for the progress of the work on the Public Buildings, have, during the late recess of the Legislature been applied to their specific objects in the manner which I now beg leave to report to You.
                  
                      1. South Wing of the Capitol
                  In this wing all the wood work & the covering of the Roof have been painted,—the Iron railing of the Vestibule & stairs has been provided,—the Sculptors have been diligently employed in the interior of the Hall upon the figures of the frieze on the cornice and the Capitals of the columns. The ceiling has been  painted in a masterly manner by  Geo. Bridport of Philadelphia, the lobbies of the House have been finished, and the inconveniences experienced during the last session have been obviated by a great variety of improvements in detail.
                  
                      II North Wing of the Capitol
                  The appropriation for the wing has been specifically applied, agreeably to the words of the Act,—to carry up in solid work the interior of the North Wing, comprizing the Senate Chamber, according to the design submitted to congress in the year 1806, & partly executed in 1807.
                  This design, presuming that the brickwork of the building could be depended upon, did not contemplate the removal of the brick Arcade surrounding the Senate Chamber. But on opening the floors every part of the woodwork was found to be much more decayed than was ever apprehended; so that no one floor in the whole building could be considered as safe. Scarcely a single principal girder or beam was entirely sound, the tenants of the Oak joists were generally rotten,—and the only Species of timber, which had at all withstood decay, was the pine & poplar of which the beams & the Pillars were made. All the White Oak was siezed by the dry rot, and even the trusses of oak, let into sound beams of pine were far advanced in decay. Almost all the plates & bond Timber, which were partly buried in the walls, were in the interior reduced to powder; and even many of the pine posts, over which the lathed & plaistered columns of the Senate Chamber were formed, were rotten.
                  Upon the most decayed part of such timber the brickpiers of the senate chamber stood;—they were admirably constructed; but of seven superficial feet, which each of them occupied, 5 feet had no other foundation to rest upon. Independantly of this general rottenness of the timber, the Frequent alterations which the design had undergone during its original progress had weakened the work, and one of the most heavy walls had been so cut down in its lower part that whenever the timber had given way, the top must have fallen into the senate chamber.
                  It became therefore necessary to go down to the very foundation, to take down & rebuild the Arcade, now a part of the court room, and to carry up the whole work solidly from the bottom of the cellar. All this was accomplished about the middle of Septr. but on the 19th of that month the floor of the senate chamber, with the Vault of the court room which supported it, fell in; and tho’ no other part of the work, except the cellar arches below was thereby damaged;—and the value of the loss suffered in laborer & materials did not exceed 800$ yet the death of Mr. Lenthall, Clerk of the works, who was buried in the ruins, renders this accident a most serious misfortune to the public:—for to his consumate skill as a mechanic & to his unimpeachable integrity the public are indebted in a great measure for the perfect execution which characterizes the works erected since the year 1803. The cause of this accident is to be found in the manner in which the level floor of the senate chamber was raised upon the back of the vault; in the construction of which, my better judgement yielded to arguments of œconomy.—
                  Since this accident progress has been  made in rebuilding this vault in a safer, though less expeditious, manner, and in a few weeks of the next season all may be restored.
                  In addition to the apartments of the senate a stone stairs has been executed by Mr. Geo. Blagden in a style of very superior workmanship.—
                  
                      III Presidents House.
                  Agreeably to the provissions of the law, the wall of enclosure round the Presidents Ground has been completed & the workmen are now setting the coping. A flight of storsteps, a bridge, & platform, over the area of the North front are nearly completed.—
                  The appropriated being now nearly exhausted the work must soon be closed, & the workmen discharged unless it should please the legislature to proceed further towards the completion of the public buildings. I therefore beg leave to submit the following: 
                  
                     Statement & Estimation of work proposed for the next season
                  
                  1. South Wing of the Capitol
                  To continue the work on the capitals of the columns of the house of representatives, & defray expense of repairs of glass, & minor repairs; to procure strong american glass for the large Windows of the hall, which have been hitherto imperfectly glazed, & independent of the inconvenience, are liable to frequent breakage; & to put up 10 deficie 
                      pieces will be required $6000.
                  I beg leave to remark that this sum includes the salaries of the Italian sculptors engaged by contract in the service of the united states, & who when no longer employed are to be sent home at the public expense. The future annual expenses of this Wing until completed will not exceed $5.000.
                  2. North Wing of Capitol apartments of the senate.
                  The apartments of the senate consisting
                  1. The senate chamber
                  2. The vestiblue in the center of the House.
                  3.  The Lobby or Withdrawing room
                  4. 5. The Secretary’s Office—2 Rooms,—one for the records;
                  
                      Four committee rooms; two on a level with the floor of the Senate, two above stairs.
                  
                     The Gallery stairs, & the committee room stair case
                  
                     The Passage to the Lobby & cloak room &c.—
                  13. 16. Three storerooms above stairs
                  18. 19. The lower entrance and principal stairs
                  All these apartments may be completely finished by the middle of Augst. next. All the rooms are ready for the plaisterer except the Senate Chamber & the rooms in the recess which are to be rebuilt from the foundation being the most rotten part of the remaining building, excepting the library.
                  These works will require independently of furniture $20.000
                  3. Library & Offices of Judiciary on the West side of the North Wing
                  The room now containing the library is much too small for the books already purchased which are obliged to be piled up  in heaps; and unless immediate steps be taken to complete the permanent accomodations for the library, the utmost  embarrassment will ensue. This and the rotten state of the west side of the North Wing which remains  untouched induces me to propose immediate measures to this Effect. An appropriation of 25000$  up the whole of this side of the house solidly complete the staircase & after the  next session, the library may be fitted up & receive the books before the session of 1810. The Library will consist of, besides a private reading room, for the members of the legislature, the great library, which is calculated to contain not less than 40,000 books against its walls in three stages or galleries; & two  store rooms for unbound books, pamphlets & deposited copies of the laws.— 
                  The apartments of the Judiciary will be 
                  1. The Court Room
                  2. The Judges chamber for consultation & library
                  3. the office of the Marshall
                  4.  —do.—of the Clerk of the supreme court
                  5.  —do.—of the Clerk of the circuit Ct.
                  6. 7. Two petit jury rooms
                  8. Grand Jury room
                  9. 10. rooms for records
                  11. 13. lobbies passages & stairs
                  I beg leave in one view to exhibit the advantages gained by this alteration of the  North Wing. The senatorial apartments formerly consisted of 
                  1. The senate chamber
                  2. The secretarys office
                  3. 6. Two committee rooms one above one below & two detached rooms above the entrance
                  7. 9. Two large [lumber?] rooms above 
                  10. 16. Four lobbies & two stair cases
                  The court occupied one room
                  There are three rooms & a staircase in the brick part of the wing which I have proposed at present to be changed.—
                  By the alterations is gained
                  1. Senatorial apartments
                  2. Judiciary
                  3. Library
                  Besides the whole range of cellars formerly useless [neither] , nor [for being] admitted to them.
                  4. Addition to the North West corner of the South  Wing.—
                  I again beg to point out the necessity of building the North West part of the apartments of the House of Representatives in the South Wing. and to refer to my report of last session The accumulation of Water in the Cellars formerly dug on this spot which cannot be prevented continues to injure the foundaton & a percepible tho’ small settlement of this corner has taken place during the present year. The temporary Water closets are at present a great nuisance which can only be removed by compleating this part of the design, which will contain additional committee rooms one for the standing committee of the district of columbia & 2 others for the special committee’s for whom no accomodatioin whatever now exists.
                  This work will require an appropriation of $18000
                  IV Presidents House
                  The wall of enclosure being now nearly finished the following additions are necessary toward the completion of this building. 1 Carriage house which is now entirely deficient 2 the Gate of the North front,—3. the platform on the south front now of wood & entirely rotten. 4. the regulation of the ground west of the House struck out of the appropriation of last year & the current years & improvements of the House.—to perform this work will be required $12.000
                  
                     
                        
                           
                           
                           Recapitulation
                           
                           
                        
                        
                           
                           1. 
                           South Wing
                           6.000
                           
                        
                        
                           
                           2.
                           North Wing Senate
                           20.000
                           
                        
                        
                           
                           3.
                           
                               do. Library—Judiciary
                           25.000
                           
                        
                        
                           
                           4.
                           NW corner of South Wing
                           18.000
                           
                        
                        
                           
                           5.
                           Presidents House
                           
                              
                                  12.000
                           
                           
                        
                        
                           
                           
                           
                           $81.000
                           
                        
                     
                  
                  I also beg leave to suggest whether it will not be necessary at the public expense to make the road on the South side of the Presidents square, which for want of gravel & the necessary sewers will in a short time be impassable. An annual appropriation for the roads which the public buildings has been made untill the last year. If this object is to be provided for, the sum of 3000$ would be required to secure the work already done & provided for general repairs. All which is most respectfully submitted.—
                  
                            B Henry Latrobe
                     
                     Surveyer pblc Bldgs UStates
                        
                    
    The state of the timber generally may be observed as it lies near the building in a situation  to inspection.

               